[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1853

                        UNITED STATES,

                     Plaintiff, Appellee,

                              v.

    TWO RURAL LOTS LOCATED AT ROAD 421, MOCA, PUERTO RICO,

                          Defendant,
                     ____________________

                   VICTOR M. VALLE-LASSALLE,

                          Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
                Selya and Lynch, Circuit Judges.



     Victor M. Valle-Lassalle on brief pro se.
     Guillermo Gil, United States Attorney, Miguel A. Fernandez,
Assistant U.S. Attorney, and Jose Javier Santos Mimoso,
Assistant U.S. Attorney, on brief for appellee.
                           June 25, 2001


          Per Curiam.      The district court orders rejecting

appellant's challenge to the "default decree of forfeiture,"

which was entered on February 26, 1999, are hereby affirmed.

The   record   clearly   establishes   that   appellant   received

notice of the forfeiture proceeding; indeed, it shows that

he received more notice than was constitutionally required.

See Whiting v. United States, 231 F.3d 70, 76-77 (1 st Cir.

2000).   And the alternative version of events advanced by

appellant on appeal--that a second forfeiture proceeding was

initiated after the first one was terminated--is likewise

belied by the record.

          Affirmed.      See Loc. R. 27(c).




                                -2-